Case 1:18-cv-00302-JLK Document 59 Filed 07/12/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00302-JLK

CIVIL RIGHTS EDUCATION AND ENFORCEMENT CENTER,

       Plaintiff,

v.

UNITED STATES DEPARTMENT OF HOMELAND SECURITY and
UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

      Defendants.
______________________________________________________________________________

               UNOPPOSED MOTION FOR EXTENSION OF TIME
        TO RESPOND TO MOTION TO AMEND COMPLAINT (ECF NO. 57)
______________________________________________________________________________

       Pursuant to D.C.COLO.LCivR 6.1(b), Defendants move for an extension of 14 days, to

and including August 9, 2019, to respond to Plaintiff’s Motion to Amend Complaint, ECF No.

57. Good cause exists for this extension of time, as discussed below.

       1.      Plaintiff filed its motion to amend on Friday, July 5, 2019. ECF No. 57. Under

D.C.COLO.LCivR 7.1(d), Defendants’ response is currently due on July 26, 2019.

       2.      Defendants request an extension of this deadline because counsel for Defendant

United States Immigration and Customs Enforcement, Anne Rose, is out of the office without

access to email between July 10 and July 30. Ms. Rose has been deeply involved in all aspects

of this case since it was filed, and her absence during the period of time in which Defendants

would otherwise be required to prepare their response would materially prejudice Defendants.
Case 1:18-cv-00302-JLK Document 59 Filed 07/12/19 USDC Colorado Page 2 of 3




       3.      Plaintiff will not be prejudiced by the requested extension. Per

D.C.COLO.LCivR 7.1(a), undersigned counsel conferred with counsel for Plaintiff, who

indicated that Plaintiff does not oppose the requested extension.

       4.      Per D.C.COLO.LCivR 6.1(c), a copy of this motion will be provided to the

Defendant agencies.

       WHEREFORE, Defendants request an extension of 14 days, to and including August 9,

2019, of the time for filing their response to Plaintiff’s Motion to Amend Complaint.

         Respectfully submitted this 12th day of July 2019

                                             JASON R. DUNN
                                             United States Attorney

                                             s/ Kyle Brenton
                                             Mark S. Pestal
                                             Kyle Brenton
                                             Assistant U.S. Attorneys
                                             1801 California, Suite 1600
                                             Denver, Colorado 80202
                                             (303) 454-0100
                                             Mark.Pestal@usdoj.gov
                                             Kyle.Brenton@usdoj.gov

                                             Attorneys for Defendants




                                                 2
Case 1:18-cv-00302-JLK Document 59 Filed 07/12/19 USDC Colorado Page 3 of 3




                                       Certificate of Service

       I hereby certify that on July 12, 2019, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system that will send notification of such filing to the following e-mail
addresses:

gonzales@armstrongteasdale.com
jimenezc@ballardspahr.com
ejordan@creeclaw.org
tfox@creeclaw.org
tkelley@kln-law.com

                                                       s/ Betsy Hernandez-Soto
                                                       Betsy Hernandez-Soto
                                                       U.S. Attorney’s Office




                                                  3
